     Case 7:20-cv-00748-TTC Document 1 Filed 12/14/20 Page 1 of 14 Pageid#: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Roanoke Division

LIOUDMILA PETROVNA
NICHOLS,

        Plaintiff,

v.
                                                        Case No: 7:20CV00748
GENERAL ELECTRIC
COMPANY,

Serve:                                                  JURY TRIAL DEMAND
     CT Corporation System,
     Registered Agent
     4701 Cox Road, Suite 285
     Glen Allen, VA 23060

and

GENERAL ELECTRIC
INTERNATIONAL, INC. D/B/A
GE DIGITAL,

Serve:
     CT Corporation System,
     Registered Agent
     4701 Cox Road, Suite 285
     Glen Allen, VA 23060

        Defendants.

                                      COMPLAINT

        COMES NOW, Lioudmila Petrovna Nichols (“Ms. Nichols” or “Plaintiff”), by

counsel, and states as her Complaint against Defendant General Electric Company and

Defendant General Electric International, Inc. d/b/a GE Digital (collectively, “GE” or

“Defendants”), the following:

                           I. JURISDICTION AND VENUE

        1.    This Court has jurisdiction over this matter as it arises from the federal

                                             1
  Case 7:20-cv-00748-TTC Document 1 Filed 12/14/20 Page 2 of 14 Pageid#: 2




questions presented by Title VII of the Civil Rights Act of 1964, as amended by the Civil

Rights Act of 1991, and as codified under 42 U.S.C. §§ 2000e et seq. (“Title VII”), and the

Age Discrimination in Employment Act, 29 U.S.C. §§ 621 through 634 (“ADEA”). See

generally 28 U.S.C. § 1331; 28 U.S.C. § 1343(a)(4).

       2.     Venue is appropriate as the acts and/or omissions of Defendants from

which the causes of action arise occurred within the Western District of Virginia. See 28

U.S.C. § 1391(b)(2).

       3.     Due to their contacts within the Commonwealth of Virginia, Defendants

avail themselves to the jurisdiction of this Court.

       4.     At all times relevant to this Complaint, GE is and was a “person” within the

meaning of Title VII, Section 701, 42 U.S.C. § 2000e(a), an “employer” within the

meaning of both Title VII, Section 701, 42 U.S.C. § 2000e(b) and the ADEA, and engaged

in an industry affecting commerce which had 15 or more employees for each working day

in each of twenty or more calendar weeks during the year of Plaintiff’s termination, or the

preceding calendar year.

       5.     Plaintiff timely filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on October 31, 2019. See Plaintiff’s EEOC Charge,

No. 438-2020-00148, attached hereto as EXHIBIT A.

       6.     In       November      of     2019,     EEOC       Investigator     Support

Assistant Dominese Withers advised Plaintiff’s counsel that the case would be assessed

based on the information in the Charge. See Plaintiff’s counsel’s 2019 communications

with Ms. Withers, attached hereto as EXHIBIT B.

       7.     Subsequent to these 2019 communications, Plaintiff’s counsel received no

further communications from the EEOC regarding Plaintiff’s Charge.

                                             2
  Case 7:20-cv-00748-TTC Document 1 Filed 12/14/20 Page 3 of 14 Pageid#: 3




       8.     On September 17, 2020, after more than 180 days had elapsed after filing

the charge, Plaintiff authorized counsel to request a Notice of Right to Sue. As

documentation concerning the charge could not be found on the EEOC online Portal,

counsel emailed Ms. Withers and EEOC Director Daron Calhoun to inquire about the

status of Plaintiff’s Charge. See Plaintiff’s counsel’s September of 2020 communications

with Ms. Withers and Mr. Calhoun, attached hereto as EXHIBIT C.

       9.     On September 17, 2020, Plaintiff’s counsel received an email from EEOC

Investigator Carolyn King stating that Plaintiff’s matter had been closed and a Notice of

Right to Sue had been issued. See Plaintiff’s counsel’s communications with Ms. King,

attached hereto as EXHIBIT D.

       10.    When Plaintiff’s counsel again logged on to the EEOC portal on September

18, 2020, a different notification than the day prior appeared. Specifically, the charge was

now noted on the portal but was inaccessible and the information provided stated that

the case had been closed more than 90 days prior.

       11.    As of September of 2020, Plaintiff’s counsel had neither received a letter via

the United States Postal Service (“USPS”) or by any other means, nor any other related

communication from the EEOC, concerning the status of this matter or indicating that a

Notice of Right to Sue had been issued. See Affidavit of Witness Thomas E. Strelka, Esq.,

attached hereto as EXHIBIT E.

       12.    Similarly, as of September of 2020, Plaintiff had neither received a letter via

the USPS, nor any other related communication from the EEOC, indicating that a Notice

of Right to Sue had been issued in this matter. See Affidavit of Witness Lioudmila P.

Nichols, attached hereto as EXHIBIT F.



                                             3
    Case 7:20-cv-00748-TTC Document 1 Filed 12/14/20 Page 4 of 14 Pageid#: 4




        13.     Plaintiff’s counsel memorialized the lack of any receipt of the Notice of Right

to Sue letter with the EEOC in a letter to Director Calhoun dated October 5, 2020. See

October 5, 2020 email to D. Calhoun with attached letter from T. Strelka, attached hereto

as EXHIBIT G.

        14.     On October 7, 2020, at Plaintiff’s counsel’s request, Plaintiff’s counsel

received an email from Ms. King attaching a Dismissal and Notice of Rights (“Notice”)

from the EEOC for this matter, which was dated November 19, 2019. See October 7, 2020

email from C. King to T. Strelka with attached November 19, 2019 Notice, attached hereto

as EXHIBIT H.

        15.     Of note, although Plaintiff’s counsel’s office address generally is listed in

communications from the EEOC, including Dismissal and Notice of Rights documents,

this Notice does not reference Plaintiff’s counsel or the associated Roanoke, Virginia office

address, which further supports Plaintiff’s contention that the Notice was not mailed to

Plaintiff’s counsel prior to Plaintiff’s requests in October of 2020. See redacted examples

of recent EEOC Dismissal and Notice of Rights documents mailed to, and received by,

Plaintiff’s counsel, attached hereto as EXHIBIT I.

        16.     Plaintiff received the Notice from the EEOC on October 7, 2020, and files

suit within ninety (90) days of receipt of that Dismissal and Notice of Rights.1



1Plaintiff “should not lose the right to sue because of fortuitous circumstances or events beyond her control
which delay receipt of the EEOC’s notice.” Crabill v. Charlotte Mecklenburg Bd. of Educ., 423 F. App’x 314,
322 (4th Cir. 2011). “Courts in the Fourth Circuit must strictly construe the 90-day time limit in which a
plaintiff must file suit following receipt of a right-to-sue letter. The time limit begins when either the
plaintiff or the plaintiff’s attorney receives the right-to-sue letter.” Walsh v. Greater Richmond Ass’n for
Retarded Citizens, Civil Action No. 3:18cv292, 2018 U.S. Dist. LEXIS 211382, at *11 (E.D. Va. Dec. 14, 2018)
(internal citations omitted). In Walsh, the Court, noting that “a clear dispute exists as to when, or if, the
plaintiff received the EEOC Notice”, concluded that the plaintiff presented “contrary evidence” that “neither
she nor her counsel received the EEOC Notice” when it was purportedly issued, and accordingly denied the
defendant’s Motion to Dismiss for failure to exhaust administrative remedies. Id. at *10 - *12.


                                                     4
    Case 7:20-cv-00748-TTC Document 1 Filed 12/14/20 Page 5 of 14 Pageid#: 5




                                         II. THE PARTIES

        17.     Ms. Nichols, a resident of Roanoke, Virginia, and currently 58 years of age,2

is female and of Russian national origin.

        18.     GE is an American multinational conglomerate corporation headquartered

in Schenectady, New York that produces and distributes household appliances. GE

Digital, a subsidiary of GE, produces digital product APM (Asset Performance

Management) software. GE maintains an office located at 207 Bullitt Avenue SE,

Roanoke, VA 24013.

                                 III. FACTUAL ALLEGATIONS

        19.     Ms. Nichols was hired by Meridium, Inc. (“Meridium”), on or about July 21,

2014, to work in the company’s Roanoke, Virginia office and, at all times relevant, was

employed as a Software Engineer.

        20.     On or about September 2016, Meridium was acquired by GE Digital, a

subsidiary of GE.

        21.     Ms. Nichols continued to work on a consistent, full time basis as a GE

software engineer until her unlawful termination from employment in 2019.

        22.     During Ms. Nichols’ employment with GE, her work performance was

always excellent and met or exceeded her employer’s expectations.

        23.     Additionally, Ms. Nichols received positive work performance reviews, was

never disciplined, and received monetary bonuses directly related to her job performance.

        24.     However, upon information and belief, Ms. Nichols was subjected to sex,

age, and national origin discrimination during her employment with GE.



2Ms. Nichols’ exact date of birth is not included due to privacy concerns, and due to filing requirements as
per the United States District Court Western District of Virginia Local Rules.

                                                     5
  Case 7:20-cv-00748-TTC Document 1 Filed 12/14/20 Page 6 of 14 Pageid#: 6




      25.    Indeed, upon information and belief, Ms. Nichols’ GE supervisors held a

discriminatory animus against Ms. Nichols due to her sex, age, and/or national origin

and, consequently, subjected her to discrimination – ultimately resulting in her

termination from employment.

      26.    Specifically, Ms. Nichols worked on a GE engineering team comprised

predominantly of male, non-foreign nationals who are younger than Ms. Nichols.

      27.    During her employment, Ms. Nichols’ team often ostracized her (and other

female software developers) and excluded her from company outings and events.

      28.    Ms. Nichols’ Team Leader, Gregory King, refused to adequately respond to

Ms. Nichols’ work-related guidance or requests for additional instructions/information.

Mr. King regularly advised Ms. Nichols that he was just “too busy”, but she observed that

he never made this excuse to younger, male team members when they asked Mr. King for

guidance/information. Indeed, Mr. King rushed to help these male employees, and then

engaged in frivolous conversations concerning cartoons, movies, politics, and sports for

long periods of time (sometimes for hours), thus belying his contention that he was “too

busy” to assist Ms. Nichols.

      29.    Mr. King also regularly grimaced and made faces at Ms. Nichols and raised

his voice to her on multiple occasions. Upon information and belief, Mr. King did not

communicate in this manner with his male subordinates.

      30.    Ms. Nichols also noticed a disturbing and offensive trend concerning male

co-workers refusing to acknowledge her contributions to the software development and

refusing to communicate with her. For example, as other teams used the web components

and widgets developed by Ms. Nichols’ team, sometimes they would have a question as

how to properly incorporate that software in their final product. When a question would

                                           6
  Case 7:20-cv-00748-TTC Document 1 Filed 12/14/20 Page 7 of 14 Pageid#: 7




arise about the software/code written by Ms. Nichols (note that the name of the developer

is usually clearly stated in the code and in the documentation), the questioning male

employee would purposefully circumvent Ms. Nichols and pose the question to Ms.

Nichols’ male team members (even though those male team members had not written the

software/code).

      31.    Additionally, Team Leader Jia Ma, who is male, regularly assigned

unfavorable tasks to Ms. Nichols. For example, at all times relevant during Ms. Nichol’s

employment, the GE APM software code was cumbersome and generally considered to be

not well written. In addition, during the transition time after Meridium was acquired by

GE, different techniques, software libraries, and approaches were used by each team. In

regard to the software libraries, the GE APM team used Polymer and angular JS javascript

libraries, which were not utilized by the Meridium team, so these software libraries were

unfamiliar to the Meridium team. Because any developer working on projects involving

the GE APM code required that developer to navigate through unfamiliar code while

simultaneously learning new techniques, it was singularly time consuming and

frustrating. Ms. Nichols was required to handle the bulk of these assignments while her

younger, non-foreign national, male co-workers, received more streamlined assignments.

      32.    Ms. Nichols was also subject to negative commentary concerning Russia

and the Russian language. As an example, during a group telephone conference, Mr. Ma

complained about the fact that one of the new GE customers was a company based in

Russia, and, accordingly, the team would be required to translate the software for this

particular company. Mr. Ma indicated, in a disgusted tone to the group, that he did not

know why GE even needed this Russian company, and suggested that the Russian



                                           7
  Case 7:20-cv-00748-TTC Document 1 Filed 12/14/20 Page 8 of 14 Pageid#: 8




language was obsolete. Upon information and belief, Mr. Ma was aware of Ms. Nichols’

national origin.

       33.    On or about April 10, 2019, Ms. Nichols was informed of a Reduction in

Force (“RIF”), which was used as a pretext to affect the termination of her employment

on or about June 9, 2019.

       34.    Upon information and belief, the RIF disproportionately affected female GE

employees.

       35.    Indeed, the RIF affected five (5) of the seven (7) female software engineers

in Ms. Nichols’ office.

       36.    Upon information and belief, Ms. Nichols’ GE workplace responsibilities

were taken over by younger, male GE employees not of foreign national origin.

       37.    At the time of her unlawful termination from employment, Ms. Nichols was

protected from sex, age, and national origin discrimination by Title VII and the ADEA.

       38.    Upon information and belief, GE’s decisions regarding the RIF and the

related termination of Ms. Nichols were not based upon any neutral, legitimate business

reasons, but were merely pretext for unlawful sex, age, and/or national origin

discrimination. Ms. Nichols’ termination occurred under circumstances that raise a

reasonable inference of unlawful discrimination, and is indicative of GE’s discriminatory

bias against its older, female employees of foreign national origin.

       39.    GE’s engagement in a pattern and practice of discrimination fostered a work

environment charged with discrimination and hostile to Ms. Nichols and other Title VII

and ADEA-protected employees, and GE would not have terminated Ms. Nichols’

employment, nor taken the other discriminatory actions against her, but for Ms. Nichols’

sex, age, and/or national origin.

                                             8
  Case 7:20-cv-00748-TTC Document 1 Filed 12/14/20 Page 9 of 14 Pageid#: 9




       40.    Any reasons cited by GE for its decisions with regard to Ms. Nichols were

pretextual.

       41.    Due to the acts and omissions of GE, Ms. Nichols was discriminated against

in violation of Title VII and the ADEA.

       42.    Because the actions taken against Ms. Nichols were taken by supervisory

employees at GE within the scope of their employment, GE is responsible for their actions

based upon the doctrine of respondeat superior.

                        COUNT I: CLAIM FOR SEX
                DISCRIMINATION IN VIOLATION OF TITLE VII

       43.    Plaintiff incorporates by reference herein the preceding paragraphs of this

Complaint.

       44.    Plaintiff is a female and protected from sex discrimination by Title VII.

       45.    At all times material hereto, Defendants had an obligation to maintain a

work environment that was not charged with discrimination and hostile to Plaintiff and

other female employees.

       46.    Defendants violated federal law by creating and permitting a work

environment to exist that was discriminatory to Plaintiff and other female employees and

by wrongfully terminating Plaintiff’s employment.

       47.    Specifically, Defendants discriminated against Plaintiff by ostracizing and

excluding her from company events, treating her differently from, and less favorably than,

similarly situated male employees, subjecting her to other differential treatment on the

basis of her sex, and including Plaintiff in a RIF that disproportionately affected female

employees and resulted in the termination of Plaintiff’s employment, all in violation of

Title VII.


                                            9
 Case 7:20-cv-00748-TTC Document 1 Filed 12/14/20 Page 10 of 14 Pageid#: 10




       48.      Defendants would not have terminated Plaintiff’s employment, nor taken

the other discriminatory actions against her, but for Plaintiff’s sex.       Alternatively,

Plaintiff’s sex was a motivating factor in Defendants’ actions.

       49.      As a direct and proximate result of Defendants’ actions, Plaintiff has

suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary loss.

       50.      Prior to Plaintiff’s termination from employment, Plaintiff was performing

her work at a satisfactory level and meeting or exceeding Defendants’ legitimate business

expectations.

       51.      At all times material hereto, Defendants engaged in a discriminatory

practice or practices with malice or reckless indifference to the federally protected rights

of Plaintiff so as to support an award of liquidated and/or punitive damages.

       52.      Any reasons cited by Defendants for Plaintiff’s termination were pretextual

as Plaintiff’s work performance was meeting legitimate business expectations.

       53.      The above-described acts by Defendants and employees of Defendants

constitute sex discrimination in violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e, et seq. (“Title VII”).

       54.      Plaintiff is entitled to all reasonable costs, including attorneys’ fees,

associated with this matter, plus interest, pursuant to 42 U.S.C. § 2000e-5(k).

                    COUNT II: CLAIM FOR NATIONAL ORIGIN
                  DISCRIMINATION IN VIOLATION OF TITLE VII

       55.      Plaintiff incorporates by reference herein the preceding paragraphs of this

Complaint.




                                             10
 Case 7:20-cv-00748-TTC Document 1 Filed 12/14/20 Page 11 of 14 Pageid#: 11




       56.     Plaintiff identifies her national origin as Russian and is protected from

national origin discrimination by Title VII.

       57.     At all times material hereto, Defendants had an obligation to maintain a

work environment that was not charged with national origin discrimination and hostile

to Plaintiff and other foreign national employees.

       58.     Defendants violated federal law by creating and permitting a work

environment to exist that was discriminatory to Plaintiff and other foreign national

employees and by wrongfully terminating Plaintiff’s employment.

       59.     Specifically, Defendants discriminated against Plaintiff by ostracizing and

excluding her from company events, treating her differently from, and less favorably than,

similarly situated non-foreign national employees, subjecting her to other differential

treatment on the basis of her national origin, and terminating Plaintiff’s employment, all

in violation of Title VII.

       60.     Defendants would not have terminated Plaintiff’s employment, nor taken

the other discriminatory actions against her, but for Plaintiff’s national origin.

Alternatively, Plaintiff’s national origin was a motivating factor in Defendants’ actions.

       61.     As a direct and proximate result of Defendants’ actions, Plaintiff has

suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary loss.

       62.     At all times material hereto, Defendants engaged in a discriminatory

practice or practices with malice or reckless indifference to the federally protected rights

of Plaintiff so as to support an award of liquidated and/or punitive damages.

       63.     Prior to Plaintiff’s termination, Plaintiff was performing her work at a

satisfactory level and meeting or exceeding Defendants’ legitimate business expectations.

                                               11
 Case 7:20-cv-00748-TTC Document 1 Filed 12/14/20 Page 12 of 14 Pageid#: 12




         64.   Any reasons cited by Defendants for Plaintiff’s termination were pretextual

as Plaintiff’s work performance was meeting legitimate business expectations.

         65.   The above-described acts by Defendants and employees of Defendants

constitute national origin discrimination in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e, et seq. (“Title VII”).

         66.   Plaintiff is entitled to all reasonable costs, including attorneys’ fees

associated with this matter, plus interest, pursuant to 42 U.S.C. § 2000e-5(k).

 COUNT III: CLAIM FOR DISCRIMINATION IN VIOLATION OF THE ADEA

         67.   Plaintiff incorporates by reference herein the preceding paragraphs of this

Complaint.

         68.   At the time of her termination from employment, Plaintiff was 57 years of

age and protected from age discrimination by the ADEA.

         69.   Prior to Plaintiff’s termination from employment, she was performing her

work at a satisfactory level and meeting the legitimate business expectations of

Defendants.

         70.   During her employment with Defendants, Plaintiff experienced unwelcome

discrimination based upon her age, and was ostracized and excluded from company

events, treated differently, and less preferably than younger employees, subjected to other

discriminatory and differential treatment on the basis of her age, and ultimately was

terminated from employment, all in violation of the ADEA.

         71.   Defendants’ conduct towards Plaintiff was discriminatory and intentional,

and no business-related legitimate reason justified the actions taken against her, as prior

to Plaintiff’s termination from employment, she was performing her work at a satisfactory

level.

                                             12
 Case 7:20-cv-00748-TTC Document 1 Filed 12/14/20 Page 13 of 14 Pageid#: 13




       72.    Defendants would not have terminated Plaintiff’s employment, nor taken

the other discriminatory actions against her, but for Plaintiff’s age.

       73.    Any reasons cited by Defendants for Plaintiff’s termination from

employment were pretextual, as Plaintiff’s work performance was meeting Defendants’

legitimate business expectations.

       74.    Upon information and belief, after Plaintiff’s termination, her job duties

were taken over by one or more employees of Defendants, all of whom are younger than

Plaintiff.

       75.    As a direct and proximate result of Defendants’ actions, Plaintiff has

suffered and will continue to suffer pecuniary loss.

       76.    At all times material hereto, Defendants engaged in a discriminatory

practice or practices with malice or reckless indifference to the federally protected rights

of Plaintiff so as to support an award of liquidated damages.

       77.    The above-described acts by Defendants and employees of Defendants

constitute age discrimination in violation of the Age Discrimination in Employment Act,

as codified under Title 29 U.S.C. §§ 621 through 634 (“ADEA”).



       WHEREFORE, Plaintiff Lioudmila Petrovna Nichols prays for judgment against

Defendant General Electric Company and Defendant General Electric International, Inc.

d/b/a GE Digital, and for lost wages and benefits, equitable relief, compensatory,

punitive, and/or liquidated damages, together with prejudgment interest from the date of

Ms. Nichols’ termination from employment, and for costs and attorneys’ fees, and for such

other and further relief as may be just and equitable.



                                             13
 Case 7:20-cv-00748-TTC Document 1 Filed 12/14/20 Page 14 of 14 Pageid#: 14




Trial by jury is demanded on all issues on which Plaintiff is entitled to a
trial by jury, including any question concerning whether Plaintiff’s claims
must be submitted to arbitration.



                                   Respectfully Submitted,

                                   LIOUDMILA PETROVNA NICHOLS


                                   _____________________________
                                   Thomas E. Strelka, Esq. (VSB# 75488)
                                   L. Leigh R. Strelka, Esq. (VSB # 73355)
                                   N. Winston West, IV, Esq. (VSB # 92598)
                                   Brittany M. Haddox, Esq. (VSB # 86416)
                                   Monica L. Mroz, Esq. (VSB #65766)
                                   STRELKA EMPLOYMENT LAW
                                   Warehouse Row
                                   119 Norfolk Avenue, S.W., Suite 330
                                   Roanoke, VA 24011
                                   Tel: 540-283-0802
                                   thomas@strelkalaw.com
                                   leigh@strelkalaw.com
                                   winston@strelkalaw.com
                                   brittany@strelkalaw.com
                                   monica@strelkalaw.com

                                   Counsel for Plaintiff




                                     14
